DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on October 25, 2021 has been acknowledged.  Claims 1-12 are pending.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for allowance:  claims 1, 5, 9 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Bilani (US 6,036,036), does not teach “the transverse top wall integrally formed with an exterior circumferential sidewall having an exterior surface with a first sidewall retaining area and a parallel opposite second sidewall retaining area, the sealing cap including an interior chamber with a fixed longitudinal post and a cylindrical closing tube with first interior mating members, a retaining cover includes an exterior sidewall and a top wall with an interior top body into which is retained a permanent magnet which is concealed within the interior top body, the exterior sidewall extends to a first retaining cover retaining member retained onto the sealing cap at the first sidewall retaining area and a parallel opposite second retaining cover retaining member- 12 -Tapocik, BryanDocket No.: 1000.021C3 retained onto the sealing cap at the second sidewall retaining area, the concealed permanent magnet is retained in the closing cover above the top of the sealing cap; a cylindrical exfoliating sponge having a transverse proximal rear surface,a cylindrical body and a transverse distal front surface, the transverse proximal rear surface of the cylindrical exfoliating sponge affixed to the distal transverse front surface of the dispensing nozzle, the cylindrical exfoliating sponge including an interior shaft extending from a distal opening in the distal front surface to the proximal rear surface and aligned with the proximal interior shaft of the dispensing nozzle, the first standoff having a first body to receive said first locking tooth, the second standoff having a second body to receive said second locking tooth, wherein the permanent magnet facilitates the closing cover resting on- 14 -Tapocik, Bryan Docket No.: 1000.021C3a metal shelf while the container extends vertically upward” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
A statement of reasons for allowance for claims 1 and 5 can be found in office action dated 7/30/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754